Title: To George Washington from Major General Benjamin Lincoln, 22 May 1777
From: Lincoln, Benjamin
To: Washington, George



Dear General
Bound brook [N.J.] May 22nd 1777

I have received your Excellencies directions of the 20th forwarded by Colonel Harrison.
In order to prevent in some measure the too frequent desertions, and to promote the safety of this camp I have detached a few companies of good faithful men on whom we can depend as well for their atteachment to the cause as for their bravery and activity, to act as scouts ⅌ day and patrols by night, they being always in front will render desertion, at least, more difficult & hazardous.

The officers have been repeatedly called upon when any deficiencies happen in their regiments to account for them—If it is in my power to procure it the next return shall be more perfect than the last—the deficiency arising in the Wioming companies was accounted for in the return about two weeks past.
As your Excellency had often in the most pressing manner, urged a speedy settlement with the men, I was led, from a desire to promote it, in some, very, few instances, to admit officers where it was represented to me as absolutely necessary for them before they could compleat their accounts to be absent from camp a few days in which I should by no means have indulged them had I know[n] or even suspected that the measure would have been disapproved.
I have ordered the Maryland Troops to Join Genl Sulivan.
There are here part of three Connecticutt regiments under the command of Lieutenant Colonel Butler—General Putnam hath sent for two of them as there is little more than one company in the whole would it not be best for the Colo. to take his whole detachment to pecks kill & there join their several regiments.
The two independent companies have lately done duty with Colonel Butler they are very desirous of marching with him—he thinks it will quiet the men & correct that spirit of desertion which hath prevailed among them—They are all from Wioming I suppose the real cause why they wish to be removed, arises from an apprehension that they may be annexed in future to some regiment from the State of Pennsilvania which I find would be extremely disagreeable to them on account of the unhappy controversy subsisting between them & the people of that State with whom they have had several very considerable skirmishes concerning the title of their lands—I am informed they were encouraged, when they inlisted, to expect that they should remain in that new country to support it against the Indians and that if they could be indulged in this request they would remain quietly in camp & faithfully do their duty. I have the honour to be with the greatest regard & esteem your Excellnces most obedient humble servant.

P.S. I mentioned in my last the case of a tory perhaps one of skinners Men wished to know whither he was to be tryed by a General Court Martial or given up to the civil authority of this state but have not received an answer.

